Citation Nr: 0913282	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-20 654	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel







INTRODUCTION

The Veteran served on active duty from February 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO).  The same matter 
was previously before the Board in June 2006, when it was 
remanded for additional development.  

In April 2005, the Veteran was notified that he was scheduled 
for a hearing at the RO before a Veterans Law Judge, but he 
failed to report for his hearing in July 2005.  Because the 
Veteran neither submitted good cause for failure to appear 
nor requested to reschedule the hearing, the request for a 
hearing is deemed to be withdrawn.  See 38 C.F.R. § 
20.704(d).

This appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

Verification of Stressors

As discussed in the Board's previous remand decision from 
June 2006, the Veteran reports that his stressor relates to 
his service on a Color Guard Burial Detail in San Diego, 
California, for 14 months.  Currently, the claims file 
contains his service medical records and his service 
personnel records.  The appellant's military service records 
confirm that he was assigned to the U.S. Naval Training 
Center at San Diego from May 1960 until May 1961.  A letter 
sent by VA to the US Armed Forces Center for Research of Unit 
Records (now called the U.S. Army and Joint Services Records 
Research Center) in August 2002 requested confirmation of the 
color guard detail assignment, including performing funeral 
detail for many military burials.  In June 2003, the Center 
for Unit Records and Research replied that the request for 
the information being sought concerning military unit 
assignments, morning reports, and daily personnel actions 
should instead be sent to the National Personnel Records 
Center (NPRC).  Because there was no indication in the file 
that any such follow-up request had been made to the NPRC, 
the Board's prior remand directed that this occur.  On 
remand, the AMC submitted a request to the NPRC.  On July 12, 
2006, the NPRC provided the following response:  "Mailing a 
complete copy of record.  Morning report for Navy is not a 
matter of record."  A review of the claims file, however, 
fails to reveal that the "complete copy of record" that was 
being mailed was ever received or associated with the claims 
file.  Accordingly, on remand, a search needs to be made to 
locate these apparently missing records, or make another 
attempt to obtain the referenced records from the NPRC.  

Medical treatment records

Following the prior Board remand in June 2006, extensive 
mental health and other medical treatment records were 
obtained and associated with the claims file from the VA 
Medical Center in North Little Rock, Arkansas.  On remand, 
any further treatment records from October 2007 to the 
present should be additionally obtained and associated with 
the record.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Medical Examination

In September 2003, the Veteran underwent a VA examination 
and related a history of being traumatized while serving in 
the Color Guard and watching families fight during funerals.  
He stated that he had been alcohol free for fifteen years 
and drug free for one year.  Although the examiner did not 
have the Veteran's claims folder, he accepted the 
information provided by the Veteran as accurate and 
determined that he had some symptoms consistent with a 
diagnosis of PTSD, including nightmares and intrusive 
thoughts.  The examiner, however, did not feel that the 
applicable criteria had been met for a diagnosis of PTSD 
because "of the nature of the traumatic episode he 
reported."  Nevertheless, the examiner added that "it is 
possible that he has an anxiety disorder, but that was not 
the focus of this interview."  

A review of the voluminous VA treatment records obtained 
following the Board's prior remand reveals that, subsequent 
to the 2003 VA examination, the Veteran has received 
numerous diagnoses of PTSD, as well as depressive disorder.  
Based on these subsequent diagnoses, the Board finds that an 
additional medical examination is required in order to 
reconcile the various diagnoses of record, as well as to 
correct the deficiency caused by the 2003 examiner not 
having the claims file or other pertinent records at the 
time of the examination.  In addition, the new examination 
needs to address whether, if the Veteran has a diagnosed 
mental health condition other than PTSD, such other 
condition is related to service.  See Clemons v. Shinseki, 
No. 07-558 (Feb. 17, 2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  

Accordingly, this case must be REMANDED to the Agency of 
Original Jurisdiction (AOJ) for the following actions to be 
completed:

1.  In follow-up to the July 12, 2006, 
response received from the National 
Personnel Records Center (NPRC) which 
indicated that a complete copy of 
requested service records was being 
mailed, a search needs to be made to 
locate these apparently missing records, 
or another attempt needs to be made to 
obtain the records from the NPRC.  The 
records being sought relate to the 
appellant's report of having served on 
color guard assignments, including 
performing funeral detail for many 
military burials, during service from 
approximately May 1960 to October 1961.  
The information that is being sought 
concerns the Veteran's military unit 
assignments and any morning reports or 
daily personnel actions that would 
contain information as to such an 
assignment for the time period in 
question.  

2.  The AOJ should obtain all records of 
mental health treatment provided to the 
appellant at the North Little Rock VAMC 
(and related outpatient clinics), dating 
from October 2007 to the present.  

3.  Following the completion of the 
above development, the AOJ should 
schedule the Veteran for an appropriate 
mental health examination regarding his 
claim for service connection for PTSD.  
The claims folder must be made 
available to the examiner for review.  
All indicated tests, if any, should be 
conducted.  As part of the examination 
report, the examiner is requested to 
express an opinion as to whether it is 
at least as likely as not, i.e., at 
least a 50 percent probability or 
greater, that (a) the Veteran has PTSD 
due to a specified in-service stressor, 
and (b) if the Veteran has a diagnosis 
other than PTSD, whether such other 
mental health disorder is related to an 
event, injury, or disease in service.  
In rendering these opinions, the 
examiner is requested to attempt to 
reconcile the various mental health 
diagnoses of record.  A complete 
rationale must be provided for all 
opinions expressed.  

4..  After the above actions have been 
completed, the Veteran's service 
connection claim should be readjudicated.  
If, upon readjudication, the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  The AOJ 
should allow an appropriate period of 
time for response.

A Veteran has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


